Citation Nr: 1543496	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome (CTS) as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for right carpal tunnel syndrome as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia. 

An August 2015 rating decision granted the Veteran service connection for bilateral lower extremity peripheral neuropathy and denied service connection for bilateral upper extremity peripheral neuropathy.  There is no indication that the Veteran has expressed disagreement with any aspect of the August 2015 rating decision.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his bilateral CTS is secondary to his service-connected diabetes mellitus.  The Veteran was provided a VA medical examination in June 2012.  The VA physician's assistant stated that the Veteran currently has CTS, but then opined that the etiology of the CTS was more likely to be occupational and would be less likely to be secondary to diabetes.  The Board notes that no medical opinion was given regarding aggravation.  The Veteran indicated at his hearing that he believes that his CTS disability is aggravated by his service-connected diabetes.  As the June 2012 VA medical opinion does not discuss aggravation, it is insufficient and a new VA medical examination and opinion should be obtained.   

A January 2012 letter from the Social Security Administration (SSA) indicates that SSA was making a determination as to whether the Veteran was disabled.  The AOJ should obtain copies of any SSA disability decisions and the medical evidence upon which they were based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

The February 2014 Statement of the Case (SOC) indicates that three articles were submitted by the Veteran titled, "Peripheral Neuropathy," Types of Peripheral Neuropathy-Compression," and Types of Peripheral Neuropathies."  It is not apparent that copies of these articles are in the Veteran's electronic claims files.  These articles should be added to the electronic claims files, and if unavailable copies should be reobtained from the Veteran.  
 
Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claims for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain copies of the Veteran's updated VA treatment records.  

3.  Copies of the three articles that were listed in the "Evidence" section of the February 2014 SOC, titled, "Peripheral Neuropathy," Types of Peripheral Neuropathy-Compression," and Types of Peripheral Neuropathies," should be added to the Veteran's electronic claims file.  If these articles are not readily available, replacement copies should be requested from the Veteran.

4.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate physician for a neurological examination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral carpal tunnel syndrome is either caused by or permanently worsened (aggravated) as a result of the Veteran's service-connected diabetes mellitus.  A complete rationale should be given for all opinions. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

5.  After completion of the above development, readjudicate the Veteran's claims.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




